Citation Nr: 1103969	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-09 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an initial staged evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD), prior to 
September 27, 2007.

2. Entitlement to an initial staged evaluation in excess of 50 
percent for PTSD, from September 27, 2007, through December 10, 
2009.

3. Entitlement to an initial staged evaluation in excess of 70 
percent for PTSD, from December 11, 2009.

4. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from December 1965 to September 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
Virginia, on brokerage for the RO in Louisville, Kentucky.  

This case was previously before the Board in December 2009, when 
it was remanded for additional development.  The Board finds that 
the RO substantially complied with the mandates of the December 
2009 remand with regard to the appellant's claim for a higher 
initial evaluation for PTSD.  See Dyment v. West, 13 Vet. App. 
141 (1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).  During the pendency of the 
remand, an October 2010 rating decision granted an initial staged 
evaluation of 50 percent from September 27, 2007, through 
December 10, 2009, and an initial staged evaluation of 70 percent 
from December 11, 2009.  The Court has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit . . . does not . . . abrogate the pending appeal . . . 
."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board may 
proceed to adjudicate the appeal.

In December 2010, the Board received a December 2009 physician's 
opinion letter and arguments from the appellant.  The Board notes 
that VA regulations require that pertinent evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction (AOJ) for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant or his representative.   
38 C.F.R. § 19.37, 20.1304 (2010).  In a November 2010 statement, 
the appellant waived his right to have the case remanded, and 
asked that the Board consider the new evidence and proceed with 
the adjudication of his appeal.  Thus, the Board finds no 
prejudice to the appellant in proceeding to adjudicate this 
appeal.  

In a November 2010 statement, the appellant filed new claims for 
service connection for ischemic heart disease due to service in 
Vietnam, and service connection for a stroke, secondary to 
ischemic heart disease.  The issues of entitlement to service 
connection for ischemic heart disease and service 
connection for a stroke, secondary to ischemic heart 
disease, have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 27, 2007, the appellant's service-
connected PTSD was manifested by depressed mood, anxiety, mild 
short-term memory loss, and suicidal ideation, productive of 
occupational and social impairment comparable to no more than 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.  

2.  From September 27, 2007, through December 10, 2009, the 
appellant's service-connected PTSD was manifested by difficulty 
in establishing and maintaining effective work and social 
relationships, sleep disturbance, depression, occasional suicidal 
ideation and hallucinations, productive of occupational and 
social impairment comparable to no more than reduced reliability 
and productivity.

3.  From December 11, 2009, the appellant's service-connected 
PTSD is manifested by depression, nightmares, panic attacks, 
auditory hallucinations, hyperarousal symptoms, memory problems, 
and irritability, productive of occupational and social 
impairment comparable to no more than deficiencies in most areas 
such as work, school, family relations, judgment, thinking or 
mood.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial staged evaluation 
in excess of 30 percent for PTSD, prior to September 27, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 
9411 (2010).  

2. The criteria for entitlement to an initial staged evaluation 
in excess of 50 percent for PTSD, from September 27, 2007, 
through December 10, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.126, 4.130, Diagnostic Code 9411 (2010).  

3. The criteria for entitlement to an initial staged evaluation 
in excess of 70 percent for PTSD, from December 11, 2009, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the September 2005 rating decision granted the 
appellant's claim for service connection for PTSD, such claim is 
now substantiated.  His filing of a notice of disagreement as to 
the September 2005 rating decision does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2010).  Rather, the appellant's appeal as to the 
initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only required 
to advise the appellant of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This has 
been accomplished here, as will be discussed below.

The February 2007 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic code (DC) for rating the disability 
at issue (38 C.F.R. § 4.130, DC 9411), and included a description 
of the rating formulas for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of what 
was needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above that assigned.  
Therefore, the Board finds that the appellant has been informed 
of what was necessary to achieve a higher rating for the service-
connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file, including records from November 2006 to October 
2010, as requested in the December 2009 Board remand.  See 
Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  
The appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.

The Board notes that a March 2008 VA treatment record reflects 
that the appellant reported receiving Social Security 
Administration (SSA) disability benefits.  A September 2007 VA 
fee-basis outpatient examination report reflects that the 
appellant has received disability income from his back since 1995 
and a December 2009 VA examination report notes the appellant 
went on disability due to nonpsychiatric medical issues.  Thus, 
the evidence indicates the appellant is not receiving Social 
Security Administration disability benefits for PTSD.  There is 
also no reasonable possibility that any Social Security 
Administration records would substantiate the appellant's claim 
for a higher staged initial evaluation because on the question of 
current severity of symptomatology, any available SSA record 
evidence would be far outweighed by more contemporaneous and 
probative VA treatment records and comprehensive recent VA 
examination.  Further, the VA treatment records contained in the 
appellant's claims file are sufficient to decide his claim on 
appeal because they contain comprehensive, contemporaneous, 
objective findings throughout the course of his appeal.  Any SSA 
records created for the purpose of establishing SSA disability 
status would not contain any more current or more probative 
findings on the question of current severity of symptoms.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in June 
2005 and December 2009.  The appellant has not reported receiving 
any recent treatment specifically for this condition, and there 
are no records suggesting an increase in disability has occurred 
as compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The June 2005 and 
December 2009 VA examination reports are thorough and supported 
by VA treatment records and provided findings pertinent to the 
rating criteria.  The examinations in this case are adequate upon 
which to base a decision.  The Board also notes that the December 
2009 VA examination report was completed in compliance with the 
December 2009 Board remand, which requested an examination.  See 
Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Legal Criteria

Ratings in General

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as the appeal in this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).



Rating Criteria for PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  The VA Schedule rating formula for 
mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30 percent - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

The appellant's medical records reflect a nonservice-connected 
Axis I diagnosis of major depressive disorder, severe, with mood 
incongruent psychosis.  See November 2007 VA fee-basis outpatient 
treatment record.  However, most of the medical records have not 
specifically indicated what symptoms are attributable only to the 
nonservice-connected disability.  Thus, the Board will, for the 
limited purpose of this decision, attribute all psychiatric signs 
and symptoms to his service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (finding that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. §  
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such signs 
and symptoms be attributed to the service-connected condition). 

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  A 
GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates the examinee has some impairment in reality testing or 
communication or major impairment in several areas, such as work 
or school.  A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of life.  
See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-47 (1994). 

III. Analysis

Prior to September 27, 2007

The appellant is service connected for PTSD, evaluated as 30 
percent disabling, from March 16, 2005, through September 26, 
2007.  He contends that he is entitled to a higher initial 
evaluation.

As service connection has been established for PTSD from March 
16, 2005, the rating period on appeal is from March 16, 2005.  
38 C.F.R. § 3.400(o)(2) (2010).  However, in accordance with 
38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the history of a disability is for 
consideration in rating a disability.  

After reviewing the evidence of record, the Board finds that the 
appellant's  disability picture is appropriately reflected by the 
30 percent initial evaluation prior to September 27, 2007, and 
that a higher rating is not warranted, as discussed below.

The evidence of record fails to reveal communication 
difficulties.  The June 2005 VA examination report reflects that 
the appellant made frequent direct eye contact during the 
interview and his speech was generally within normal limits with 
regard to rate, flow and content.  There is no evidence the 
appellant complained of panic attacks in the June 2005 VA 
examination report or VA treatment records from the period on 
appeal.  

Although the June 2005 VA examination report reflects that the 
appellant had some short-term memory loss, his long-term memory 
was good.  He had some problems describing the meaning of 
proverbs.  A September 2006 VA treatment record reflects that the 
appellant reported some memory impairment and anxiety.  Private 
treatment records from April 2006 to September 2006 reflect that 
the appellant was alert and oriented times three.

The appellant denied any legal history or arrests in the June 
2005 VA examination.  He stated that he had periods of depressed 
mood when he feels socially avoidant, but he copes with such 
feelings by going for walks.  He reported that such feelings 
generally last no longer than two days at most.  The VA examiner 
noted that although the appellant's range of social contacts is 
somewhat restricted, he is able to engage in many activities and 
is fully capable of maintaining self-care.

Regarding occupational functioning, the June 2005 VA examination 
report reflects that the appellant had a long history of steady 
employment including twenty-seven years with a hardware and 
appliance store.  He reported that on several occasions when he 
was feeling upset due to his PTSD symptoms, he was given brief 
time off with pay by his employer.  He retired due to physical 
problems.  

The appellant reported that he had been married for thirty-two 
years and had one adult son.  The appellant reported that he and 
his wife used to be more socially active, but now the appellant 
preferred to keep to himself and so their social interactions 
have been reduced.  The appellant reported that he enjoyed going 
by himself to stay in his son's cabin, which is located in the 
woods along a creek.  The appellant reported that he used to like 
to hunt and fish but is no longer able to because of back pain 
caused by a back injury.  

The Board acknowledges that the June 2005 VA examination report 
reflects that the appellant reported that he had experienced 
suicidal ideation, but had never made any suicidal attempts and 
had no current suicidal intent.  However, the Board finds that 
the appellant's overall PTSD symptoms have been appropriately 
reflected in the 30 percent evaluation in effect prior to 
September 27, 2007.  Although the appellant had symptoms of 
depressed mood, anxiety, and memory loss, these symptoms are 
contemplated in a 30 percent disabling evaluation.  Based on all 
of the foregoing, the appellant's PTSD symptoms have not led to a 
degree of social and occupational impairment commensurate with 
the next-higher 50 percent evaluation under the general rating 
schedule for mental disorders.  In the June 2005 VA examination 
report, the appellant reported that he had periods of depressed 
mood when he feels socially avoidant, but noted that such 
feelings generally last no longer than two days at most.  The 
appellant did not have circumstantial, circumlocutory, or 
stereotyped speech, or long term memory problems.  He did not 
report having panic attacks and did not have speech or long term 
memory problems.  

In determining that the veteran's PTSD is appropriately reflected 
by the current 30 percent evaluation prior to September 27, 2007, 
the Board has considered a GAF score of 51 indicated upon VA 
examination conducted in June 2005.  The June 2005 VA examiner 
found that the appellant had a GAF score of 51, representing 
moderate to serious symptoms of PTSD and cognitive symptoms due a 
stroke and heart attack.  The VA examiner noted that the GAF 
score reflects impairment due to his PTSD and stroke and heart 
attack, but his symptoms of PTSD contribute the most to the 
reduced level of his GAF.  As described above, a GAF score of 51 
to 60 indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  The 
Board finds that the PTSD symptoms demonstrated in the record are 
consistent with the assigned GAF score.  The June 2005 VA 
examination report reflects that the appellant had been married 
thirty-two years and the appellant reported that although he has 
periods of depressed mood when he feels socially avoidant, such 
feelings generally last no longer than two days at the most.  
Based on a review of the competent clinical evidence of record, 
the Board finds that the GAF score of  51 assigned by VA 
examination in June 2005 to be probative and consistent with 
competent clinical evidence of record providing an overall 
picture of the appellant's PTSD disability.

In conclusion, the Board finds that an initial evaluation for 
PTSD in excess of 30 percent disabling, prior to September 27, 
2007, is not warranted.  While the appellant is competent to 
report the symptoms he experiences, and the Board finds him 
credible in this regard, except where in contrast to objective 
clinical findings, the reported symptoms are consistent with the 
assigned schedular evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

From September 27, 2007, to December 10, 2009

The appellant was granted an initial staged evaluation of 50 
percent from September 27, 2007, through December 10, 2009.  For 
the reasons discussed below, the Board finds that a higher 
initial evaluation is not warranted.

The evidence does not refect that the appellant had obsessional 
rituals.  A September 2007 VA fee-basis evaluation report 
reflects that the appellant had no obsession, compulsions or 
delusions.  

The evidence also indicates the appellant's speech was generally 
normal, and does not reflect that his speech was intermittently 
illogical, obscure, or irrelevant.  The September 2007 VA fee-
basis outpatient examination report reflects that the appellant's 
speech had a normal rate, rhythm, prosody, articulation and 
volume.  A November 2007 VA fee-basis treatment record reflects 
that he was calm, cooperative, and engaging.  The appellant had 
no difficulty establishing and maintaining eye contact.  His 
affect was appropriate to thought content, non-labile, and 
unrestricted.  His speech was at a normal rate, rhythm, prosody 
and articulation.  His thought process was goal-directed without 
loosening of associations or significant circumstantiality.  
There was no impairment to his judgment and his insight and 
memory were good.  A November 2007 VA treatment record noted that 
the appellant's speech was mildly pressured, likely due to 
anxiety, and his eye contact was somewhat limited, particularly 
when discussing painful material.    

The medical evidence does not reveal instances of impaired 
impulse control or near-continuous panic.   The September 2007 VA 
fee-basis evaluation report reflects that the appellant was 
awake, alert and normally response.  He did not appear in any 
acute distress and had no dysmorphic features.  He was 
cooperative, engaging, informative, and established eye contact 
easily.  His thought process was goal-directed.  His orientation 
and memory were intact and his judgment was appropriate.  He had 
average abstract reasoning and his attention was unimpaired.  He 
had good insight and no impulsivity during the interview.  

The evidence also does not show that the appellant neglected his 
personal appearance or hygiene.  During VA examinations and VA 
mental health treatment, throughout the rating period, the 
appellant was described as appropriately groomed.  A November 
2007 VA treatment record noted that his grooming and hygiene were 
good.  A December 2007 VA fee-basis outpatient treatment record 
reflects that the appellant was casually dressed and well 
groomed.  

The evidence reflects that the appellant had difficulty in 
establishing and maintaining effective work and social 
relationships, but it did not indicate an inability to establish 
and maintain effective relationships.  The evidence reflects that 
the appellant was able to maintain effective relationships with 
his wife and son.  A December 2007 VA treatment record indicates 
the appellant reported that he had been married for 36 years and 
his marriage was "good."  He noted that he lives in a cabin 
away from his wife because he feels uncomfortable being around 
other people.  He also reported that he once tried to smother his 
wife in her sleep while he was having a nightmare, so had not 
shared a bed with her in 15 years.  However, he reported that he 
saw his wife daily, as she washed all of his clothing and brought 
him one meal a day.  In a March 2008 VA treatment record, the 
appellant reported that he had been married for 36 years although 
he had been separated from his wife for three to four years.  He 
reported that his son visited him daily and he had a close 
relationship with his son.  In the March 2008 VA treatment record 
he noted that he has one close friend that he saw once a month.  

The evidence indicates the appellant had near-continuous 
depression.  However, the evidence does not indicate that his 
depression affected his ability to function independently.  He 
reported that he lives by himself, although his son did his 
grocery shopping and his wife did his laundry and cleaned the 
house.  See March 2008 VA treatment record.   

The evidence reflects that the appellant reported suicidal 
ideation.  The September 2007 VA fee-basis outpatient evaluation 
report reflects that the appellant had suicidal ideations from 
time to time.  The November 2007 VA fee-basis treatment report 
noted that the appellant's risk of suicide was thought to be low 
in the context of his protective faith.  A February 2008 VA 
treatment record reflects that the appellant reported suicidal 
ideation at times, since Vietnam.  A March 2008 VA treatment 
record reflects that the appellant reported having suicidal 
thoughts.  He denied any current or past suicide attempts and 
said he would never hurt himself because of his religious 
beliefs.  An April 2009 VA treatment record indicates the 
appellant reported thoughts of suicidal ideation.  VA treatment 
records from the period on appeal reflect that the appellant 
often denied suicidal and homicidal ideation.  See e.g.  December 
2007 VA fee-basis outpatient treatment record. 

There is evidence that the appellant may have difficulty in 
adapting to stressful circumstances.  The October 2007 VA fee-
basis outpatient treatment record reflects that the appellant 
reported that that he does not want to be around anyone and that 
he will not leave the house to go shopping.   He reported that he 
only leaves the house to go to the doctor, and will sometimes go 
to the cabin to stay by himself.  As noted above, the December 
2007 VA treatment record reflects that the appellant lives in a 
cabin away from his wife because he feels too uncomfortable being 
around other people.  He reported that he "can't cope" with 
being around other people.  An April 2009 VA treatment record 
reflects that the appellant reported sleep problems and intense 
anxiety being around people and crowds, which can bring on panic 
attack symptoms.  The Board notes that the appellant's VA 
treatment records indicate the attended group therapy sessions 
during the appeal period.

The appellant complained of hallucinations.  The September 2007 
VA fee-basis examination report reflects that the appellant 
reported occasionally hearing a phone ringing once a week and 
occasionally hearing vague voices approximately once a month.  
The November 2007 VA treatment record noted that the appellant  
reported auditory hallucinations, but it was unclear if these 
generally occurred during or shortly after nightmares.  He denied 
command hallucinations and no delusions were noted.  The December 
2007 VA treatment record indicates the appellant reported hearing 
voices, including people talking in a foreign language 
(Vietnamese).  He stated that he had seen and heard his dead 
friend.  He denied any experience of command hallucinations.  A 
May 2008 VA treatment record reflects that the appellant 
continued to report auditory hallucinations such as cars pulling 
up, doors slamming, and voices, and that he has had the 
hallucinations for several years.  However, his insight and 
judgment were intact.  The appellant was diagnosed with psychotic 
disorder, not otherwise specified.  The August 2009 VA treatment 
record indicated that the appellant had paranoid delusions and 
auditory hallucinations, not related to 
flashbacks/hypervigilance.  

The appellant had other symptoms of PTSD. The September 2007 VA 
fee-basis outpatient treatment record reflects that the appellant 
was treated for PTSD flashbacks, depression and insomnia.  The 
October 2007 VA fee-basis outpatient treatment record indicates 
the appellant was being treated for psychosis, specifically, 
hallucinations accompanied by agitation, sleep problems, and 
increased nervousness around people.  An August 2009 VA treatment 
record indicates the appellant reported insomnia/hypersomnia and 
psychomotor agitation/retardation nearly every day.  The 
appellant reported that when he is around people, he breaks out 
in a sweat and he is anxious at times leading to an intense panic 
attack.  

A November 2007 letter from B.C., M.D., notes that the appellant 
is totally and permanently (both mentally and physically) 
disabled from any type of gainful employment, and his physical 
and mental health will continue to deteriorate as he ages.  The 
letter notes that the appellant suffers from multiple physical 
impairments, including coronary artery disease, organic heart 
disease, arteriosclerotic vascular disease (ASVD), back pain, 
degenerative disc disease and arthritis.  As the November 2007 
letter does not indicate whether the appellant was permanently 
disabled from employment solely due to his PTSD or provide a 
rationale for the opinion, the Board finds the letter to be less 
probative than other evidence of record.   

While the above noted evidence has shown the appellant has had 
suicidal ideations, near-continuous depression, and 
hallucinations, the manifestations of these symptoms have not 
caused him substantial impairment in work, family relations, 
judgment, thinking, or mood that would warrant a higher 70 
percent rating at any time during the appeal period.  The 
appellant did not have symptoms of obsessional rituals; 
illogical, obscure, or irrelevant speech; near-continuous panic; 
impaired impulse control; spatial disorientation; or neglect of 
personal appearance and hygiene.  The appellant was able to 
maintain effective relationships with his wife and son, and 
reported that he sees a friend once a month.  Based on all of the 
foregoing, the Board finds the appellant's overall disability 
picture most nearly approximates the criteria for the appellant's 
50 percent rating, from September 27, 2007, to December 10, 2009. 

In determining that the appellant's PTSD is appropriately 
reflected by the 50 percent evaluation, the Board further relies 
on the appellant's GAF scores of 45 and 50.  See September 2007 
VA fee-basis evaluation report; January 2008 and May 2008 VA 
examination reports.  As noted above, a GAF score of 41 to 50 
reflects serious symptoms of PTSD or serious impairment in 
social, occupational, or school functioning.  The Board finds 
that the GAF scores are consistent with an evaluation of 50 
percent, for occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing and 
maintaining effective work and social relationships.  

In conclusion, the Board finds that the appellant's disability 
picture is not most nearly approximated by the next-higher 70 
percent evaluation, from September 27, 2007, to December 10, 
2009.  While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms are consistent with the assigned schedular 
evaluation.  Consequently, the Board finds that the currently 
assigned 50 percent evaluation throughout the rating period on 
appeal appropriately reflects the clinically established 
impairment experienced by the veteran.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at  54-56 (1990).

From December 11, 2009

The appellant contends that he is entitled to a staged initial 
evaluation in excess of 70 percent for PTSD, from December 11, 
2009.  The Board has reviewed the evidence of record and finds 
that it does not support an evaluation in excess of the 70 
percent rating currently assigned.  

The Board notes that the competent evidence does not demonstrate 
gross impairment in thought processes or communication.  A 
December 2009 VA examination report noted that the appellant's 
thoughts were mostly logical, but he sometimes lost his train of 
thought or repeated himself.  The VA examiner noted that the 
appellant had a history of stroke. 

The competent medical evidence also fails to demonstrate an 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene.  The December 
2009 VA examination report noted that the appellant had the 
ability to maintain minimum personal hygiene.  Although the 
appellant had problems with activities of daily living such as 
household chores and shopping, he had no problems with toileting, 
grooming, self-feeding, bathing, and dressing.  

Although the appellant has some memory problems, the evidence of 
record fails to reveal disorientation to time or place or memory 
loss for names of close relatives, own occupation or own name.  
Indeed, upon mental status examination in December 2009, the 
appellant was intact as to person, time, and place.  The December 
2009 VA examiner found that the appellant's remote memory was 
mildly impaired, his recent memory was moderately impaired, and 
his immediate memory was normal.  The VA examination report notes 
that the appellant was able to provide psychosocial history, but 
struggled with dates and details.  He sometimes lost his train of 
thought when speaking.  The appellant told the VA examiner that 
his memory problems worsened following a stroke.  

The evidence of record further fails to reveal grossly 
inappropriate behavior or show that the appellant was a 
persistent danger to himself or others.  The December 2009 VA 
examination report reflects that the appellant acknowledged 
suicidal ideation, but it was noted that he reported vague 
suicidal ideation, with no intent or plan.  He identified 
spirituality as a main protective factor, and support from his 
son and niece were also protective factors.  The appellant denied 
having homicidal thoughts.  The report reflects that the 
appellant had fair impulse control and no history of episodes of 
violence.  Thus, the evidence does not reflect that the appellant 
was a persistent danger to himself or others.

The appellant did report having hallucinations.  The December 
2009 VA examination report indicates the appellant reported he 
sometimes hears phones ringing or bells ringing when they are not 
really there.  He did not describe any other hallucinatory 
phenomena.  The VA examiner noted that it did not indicate the 
presence of psychosis.  The appellant's thoughts were logical, 
with no evidence of a thought disorder.       

The December 2009 VA examination report also reflects that the 
appellant isolates himself from others.  He reported no regular 
activities or hobbies.  The examination report indicates the 
appellant had very limited functioning.  Family members help him 
with daily tasks such as making meals and laundry.  He had no 
leisure activities and almost no social contact, outside of 
family. 

A December 2009 letter from Dr. B.C. reflects that the 
appellant's anxiety and depression are getting worse.  Dr. B.C. 
stated that a few months ago, he was in an examination room with 
the appellant when a clipboard accidentally fell to the floor.  
When this happened ,the appellant became very irrational and 
jumped out of his seat like he was about to lunge across the 
room.  Dr. B.C. stated that he felt the appellant was totally 
psychologically impaired and was totally and permanently disabled 
from any type of gainful employment both from a mental and 
physical standpoint.  Although the Board finds the letter from 
Dr. B.C. to be probative, the Board finds it to be less probative 
than the December 2009 VA examination report because Dr. B.C. did 
not provide a rationale for his opinion that the appellant is 
totally and permanently disabled from any type of gainful 
employment from a mental and physical standpoint.  See Sklar v. 
Brown, 5 Vet. App. 140, 145-46 (1993) (stating that the probative 
value of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner fails 
to explain the basis for an opinion).  The December 2009 VA 
examination report provided a full rationale for the examiner's 
opinions.

Based on the foregoing, the Board concludes that the appellant's 
disability picture does not most nearly approximate the next-
higher 100 percent rating under Diagnostic Code 9411.  The 
evidence does indicate serious symptoms, including depression, 
nightmares, panic attacks, auditory hallucinations, hyperarousal 
symptoms, intrusive thoughts, and irritability.  Although Dr. 
B.C. indicated the appellant was totally and permanently disabled 
from any type of gainful employment in the December 2009 letter, 
the VA examiner found the appellant was capable of employment.  
The VA examiner found that the appellant was able to maintain 
employment by working largely by himself, although he would 
likely have significant problems with jobs that involved working 
with others or with jobs with a high level of stress.  The 
December 2009 VA examination report indicates the appellant 
reported significant social symptoms, tending to isolate himself 
from others and avoiding most activities.  However, the evidence 
indicates the appellant is able to maintain relationships with 
his son and niece.  He reported that he got along well with his 
family and sees his son every day.  Thus, the evidence does not 
indicate the appellant has total occupational and social 
impairment.  The Board finds that the foregoing PTSD symptoms are 
already contemplated by the appellant's 70 percent rating.  

In so finding, the Board has considered the appellant's GAF score 
of 30 upon VA examination in December 2009.  As noted above, a 
GAF Score of 21 to 30 indicates behavior is considerably 
influenced by delusions or hallucinations, or serious impairment 
in communication or judgment, or inability to function in almost 
all areas.  The VA examiner noted that it is impossible to parcel 
out to what degree his PTSD is independently contributing to his 
current GAF symptoms without resorting to mere speculation.  The 
Board finds that the appellant's GAF score of 30 is consistent 
with a 70 percent disabling evaluation for PTSD.  

In conclusion, the Board finds that the currently assigned 70 
percent rating for PTSD appropriately reflects the appellant's 
disability picture from December 11, 2009.  The  December 2009 VA 
examination report does not indicate that the appellant had total 
occupational and social impairment due to his PTSD. Additionally, 
other than hallucinations, the appellant did not have any of the 
other symptoms warranting a 100 percent evaluation under 
Diagnostic Code 9411.  While the appellant is competent to report 
the symptoms he experiences, and the Board finds him credible in 
this regard, except where in contrast to objective clinical 
findings, the reported symptoms are consistent with the assigned 
schedular evaluation. As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at  
54-56 (1990).

IV. Extraschedular

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidenced of 
'exceptional or unusual' circumstances that would preclude the 
use of the regular rating schedule for the disability at issue.  
38 C.F.R. § 3.321 (2009).


ORDER

Entitlement to an initial staged evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD), prior to 
September 27, 2007, is denied.

Entitlement to an initial staged evaluation in excess of 50 
percent for PTSD, from September 27, 2007, through December 10, 
2009, is denied.

Entitlement to an initial staged evaluation in excess of 70 
percent for PTSD, from December 11, 2009, is denied.


REMAND

As noted in the December 2009 Board remand, the evidence of 
record reflects that the appellant may be too disabled to work 
due to his service-connected PTSD.  See December 2007 and 
December 2009 letters from Dr. D.C.; November 2007 appellant 
statement.  In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), 
the U.S. Court of Appeals for Veterans Claims (Court) held that 
when entitlement to TDIU is raised during the adjudicatory 
process of an underlying disability or during the administrative 
appeal of the initial rating assigned for that disability, it is 
part of the claim for benefits for the underlying disability.  
The December 2009 Board remand requested that the AOJ issue a 
VCAA letter with regard to the issue of TDIU and adjudicate the 
issue of entitlement to TDIU.  Although appellant was sent a VCAA 
notice letter in December 2009, it did not specify that the AOJ 
was working on a claim for entitlement to TDIU.  Further, the 
issue of entitlement to TDIU has not been adjudicated.  
Consequently, the Board finds that there has not been substantial 
compliance with the December 2009 remand.  See Dyment, 13 Vet. 
App. at 146-147; Stegall, 11 Vet. App. at 271.  Thus, the case 
must again be remanded for adjudication of the issue of 
entitlement to TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Issue appropriate VCAA notice as to the 
issue of entitlement to TDIU.

2. Adjudicate the issue of entitlement to 
TDIU.  Notice of the determination and the  
appellant's appellate rights should be 
provided to the appellant and his 
representative.  The appellant should be 
informed that, if the benefit sought is not 
granted, he must timely file and complete an 
appeal in order to perfect an appeal of the 
TDIU issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


